                                                                JS-6
 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   BARBARA E. BROWN,             ) NO. ED CV 18-1418-CJC(E)
                                   )
12             Plaintiff,          )
                                   )
13   v.                            ) JUDGMENT
                                   )
14   ALEX COLLINS, et al,          )
                                   )
15             Defendants.         )
     ______________________________)
16

17

18        Pursuant to the “Order Re Complaint,” filed July 23, 2018, the
19   “Order Re Second Amended Complaint,” filed January 14, 2019, the
20   “Order Re Third Amended Complaint,” filed February 25, 2019, the
21   “Order Re Fourth Amended Complaint,” filed April 8, 2019, and the
22   “Order Granting Defendant Alex Collins’ Motion for Summary Judgment,”
23   filed concurrently herewith, it is adjudged that the action is
24   dismissed with prejudice.
25

26        DATED: February 27, 2020.
27

28                                _______________________________
                                          ___________________ _
                                          CORMAC J.
                                                  J. CARNEY
                                                      CARN
                                                         NEY
                                                           E
                                    UNITED STATES DISTRICT JUDGE
